DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    WILLIAM H. CORNELIUS, JR.,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3254

                          [January 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 50-2007-CF-014065-AXXX-MB.

  William H. Cornelius, Jr., South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.